DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II, claims 53, 63, 64 and 66-72, and the species i) likelihood of the patient developing future AKI, in the reply filed on 01/19/2021 is acknowledged.
Claims 43-51 and 65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups of invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/19/2021.

Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:

Accordingly, the claims 68-70 have an effective filing date of 01/18/2019.

Information Disclosure Statement
The information disclosure statement filed 12/23/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. 
It appears that citation Nos. D205, D345 and D455 listed on the IDS are missing a legible copy of the document, or of the relevant portion. 
The information disclosure statement filed 12/23/2019 also fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. 
It appears that citation Nos. D103, D349, D449 are not provided in English. 
Regarding both the citations indicated to be missing a legible copy or missing an English translation, it is noted that there are some documents provided which appear to be translations of portions of documents; however, some of these additional documents do not indicate which IDS document they correlate with so it is not clear if any of those documents are the missing documents or missing translations as indicated above.


Claim Objections
Claims 68-70 are objected to because of the following informalities:  
Claims 68-70 recite the abbreviations “RIFLE” and “AKIN” which are acronyms that stand for different acute kidney injury classification systems (namely “Risk, Injury, Failure, Loss of kidney function, and End-stage kidney disease” classification system, and “Acute Kidney Injury Network” classification system. It is suggested that abbreviations be accompanied by their full meaning at the first instance of their recitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter
Claims 68-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
In particular claims 68, 69 and 70 recite the limitation “AKIN”. Applicant indicates support for the limitations in these new claims (remarks filed 01/19/2021, pages 6-9) can be found in the originally filed specification at least at paragraphs [0008]-[0010], Tables, 1, 2, 4, 9 and 11. However no support can be found for limitations specific to the classification system AKIN (or any reference to AKIN or to Acute Kidney Injury Network) in either the originally filed specification or in the parent application (see priority section as indicated previously above). As such, the limitation “AKIN” is considered to be new matter.

Enablement
Claims 53, 63, 64 and 66-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The present claims are directed to methods for evaluating renal status in (and further treating) a subject comprising an assay for one specific biomarker, namely Metalloproteinase inhibitor 4, and correlating the result of the binding assay measurement to the renal status of the subject (i.e. the assay result used to diagnose a subject as having an increased likelihood of having acute kidney injury within 48 hours of the time at which the body fluid sample was obtained). Put another way, the claims assign/diagnose a subject as having an increased likelihood of having future acute kidney injury within 48 hours by comparing the assay binding result to a predetermined threshold value, wherein above said threshold the subject is assigned to the population having increased likelihood for future AKI meeting the definition of RIFLE I or F (see claims 68 and 69) or 0 or R (claim 70), and then treating the subject for acute kidney injury as claimed (53 and 72).
It is noted that MPEP 2164.03 teaches that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order to be enabling.”

See for example Melendez-Zajgla et al., Tissue inhibitor of Metalloproteinases-4, The road less traveled, Molecular Cancer, 7(85), (2008), p. 1-11 (IDS entered 12/23/2019), teach that TIMP4, which is primarily expressed in the heart, kidney, pancreas, colon, testes, brain and adipose tissue (see page 2, col. 1, para 1), is found to be deregulating during cancer progression of several organs (see also page 7, col. 2, para 4). Specifically Melendez-Zajgla et al. teach e.g. at page 7, col. 2, para 4 that elevated levels of TIMP4 has been found in breast, ovary cervical, prostate, brain, colon, endometrium, and papillary renal tumors, and further that down regulation was observed in pancreatic and clear cell renal tumors. Another exemplary teaching by Melendez-Zajgla et al. is found at page 8, col. 1, para 1, teaching that TIMP4 levels were also found to be down regulated in bladder, prostate and head and neck cancers. As such, the reference establishes a relation of TIMP4 with cancer.
See also Spinale et al., WO2008/008809 (IDS entered 12/23/2019), who teach increased TIMP4 levels in patients with hypertrophic obstructive cardiomyopathy (HOCM) compared to a threshold (compared to a reference level in normal subjects, see page 4, lines 25-31 regarding the results at Figure 13, also page 71, lines 24-32). Further Spinale et al., WO2007/133905 (IDS entered 12/23/2019), teach TIMP4 as a cardiac specific TIMP (see page 11, lines 4-9, see also page 38, lines 23-25 and page 39, lines 30-33, regarding TIMP-4 levels associated with LVH associated with hypertensive heart disease). 
The prior art fails to recognize the use of Metalloproteinase inhibitor 4 (TIMP4) alone as a specific biomarker for indicating and/or predicting renal status, specifically with regard to 
More generally, one skilled in the art would also recognize that in order to be employed in a method for diagnostic evaluation (in the present case, a diagnostic prediction of a predisposition to increased risk), a biomarker must be specific to the disease to be evaluated. See for example Mayeux et al., Biomarkers: Potential Uses and Limitations, NeuroRx, 1, (2004), p. 182-188 (IDS entered 12/23/2019), which teaches that biomarkers are validated by a number of criteria, including the extent to which the biomarker correlates with the specific disease under study (see e.g. page 186, col. 1, first full paragraph). Therefore, said teachings by Melendez–Zajgla et al., suggesting a role of TIMP4 in various forms of cancer (including, but not limited to those cancers associated with the renal system), as well as the Spinale references correlating the marker with cardiac diagnoses, in conjunction with knowledge in the art that in order to use a biomarker independently, said biomarker must be disease/condition specific, thereby establish that TIMP4 alone is not an exclusive biomarker related to renal status. 
Put another way, it is not predictable that TIMP4 alone can reliably predict or correlate with a subject’s increased likelihood of future acute kidney injury, given that the marker was known to correlate with other afflictions (for example cancer and cardiac issues). Also noted, the independent claim is extremely broad regarding the subject from which the sample is obtained, and fails to limit the subject population from which the sample was taken from, i.e. the claim 
Therefore, based on an assay measurement of TIMP4 in a subject alone, one of ordinary skill in the art would not be able to definitively evaluate renal status, even when comparing to a predetermined threshold, since alterations in TIMP4 are not exclusive to renal disease but would also be altered in other disease conditions, e.g. cancer and cardiac diagnoses. Despite this, the specification lacks direction or guidance with regard to how to evaluate renal status based upon TIMP4 alone. In particular, no guidance is presented with regard to how to carry out differential diagnosis, i.e. how to determine whether TIMP4 is indicative of renal status in terms of indicative of increased likelihood of future AKI meeting RIFLE stages as claimed.
Rather, it appears that one of ordinarily skill would need to rely on other indicators so as to be sure that one is not improperly evaluating a condition separate from renal status. As TIMP4 would not be a specific marker of renal status, e.g. regarding acute kidney injury, and as the specification lacks direction or guidance with regard to how to distinguish acute kidney injury from other conditions also known to be associated with TIMP4, the specification fails to teach the ordinary artisan how to predictably carry out evaluation of renal status based upon TIMP4 alone. 
As indicated above, since little is known in the art regarding the use of the single biomarker TIMP4 as an independent, specific biomarker related to renal status in a subject, it is necessary to rely on the specification to provide more detail as to how to make and use the various cutoff threshold values were selected, and the associated sensitivity and specificity for distinguishing the cohorts were determined. From the disclosure, it appears serum creatinine (sCr) and/or Urinary output (UO) were relied upon for deciding on the reason as to which the patient was in cohort 2 (para [0129]).
The American Physiological Society has established Guidelines for Reporting Statistics in Journals Published by the American Physiological Society (J Neurophysiol 92, (2004), p. 669-671) teaches that when the achieved P-level is less than the critical significance level, then the experimental effect is likely to be real (p. 669, right column “Guideline 2”). The American Physiological Society further teaches that by tradition, most researchers define the critical significance level to be 0.05: that is, 5% of the time an effect will be declared to exist when it actually does not. In some cases the critical significance level can be set to 0.1 in order to increase the probability that an effect will be found if it exists. Therefore, one skilled in the art of physiological research would know that P-values less than 0.05 are traditionally understood to be indicative of statistically significant data. The American Physiological Society further teaches that a P-value at or near 0.01 indicates that the data provide strong evidence that the true effect differs from zero (i.e., that the effect is real); a P-value at or near 0.05 indicates that the data provide good evidence; a P-value at or near 0.10 and near 0.05 indicates that the data suggest may be a true effect; and a P-value that is not near 0.1 indicates that the data are consistent with a true zero effect (see Table 1 of the American Physiological Society reference). 
In looking at Table 1, the section labeled Metalloproteinase inhibitor 4, it appears pages 48-49 are reporting results on the marker, namely a comparison of the TIMP4 marker level between the two cohorts, wherein cohort one represents patients that did not progress beyond RIFLE stage 0 versus urine samples collected from subject at 0, 24, and 48 hours prior to teaching stage R, I or F (wherein 24 hours prior, includes +/- 12 hours) and cohort 2 is patients who reached one of stage R, I or F. Table 1, pages 48-49, demonstrates regarding this marker, a conflicting trend with regard to median values and also average values. For example, the data is reported where cohorts are classified based on “sCr or UO”, “sCr only” and “UO only”. In each of these, looking at 48 hours prior to AKI, it does not appear this marker can predictably diagnose a likelihood of future acute kidney injury. More specifically, see looking at the first section, sCr or UO section, for example 24 hours prior, the median for cohort 1 is 5.10, the average is 96.3 and cohort 2 is the median is 10, and the average is 75.3. At 48 hours, median values for cohort 1 are 5.10 with a lower median value of 1.80 for cohort 2, average value of 96.3 for cohort 1 and 62.9 for cohort 2.  In looking at the average values reported, the data suggests that Cohort 1 actually shows a higher value in comparison to cohort 2. The data presented in the originally filed specification is therefore contradictory of what is claimed (the claims reporting a higher than threshold amount as indicative of future injury within 48 hours). The data reported under patients classified based on sCr only is less conclusive, see cohorts 1 and 2 reporting extremely comparable average values at 48 hours prior to AKI (61.2 and 67.1). The data do not show or support a consistent trend between TIMP4 levels and different risk subpopulations; the data do not show a consistent correlation with increased likelihood of future 
In looking further at the AUC results reported at Table 1, page 49, the results appear to report no discrimination. In particular, when interpreting area under the curve, typically a result of .5 is no discrimination, whereas results .7-.8 are acceptable and results above .9 are excellent (see for example Mandrekar, Receiver Operating Characteristic Curve in Diagnostic Test Assessment, Biostatistics for Clinicians, 5(9), (2010), (2 pages); supporting that the prior art recognizes a test with an AUC near 1 to be extremely accurate, while an AUC of 0.5 indicates the inability to discriminate between two populations, page 2, col. 1, para 1). The results for TIMP4 at table 1 found at page 49 shown various AUC, most at about .5, one (under 24 hours prior to AKI, UO classified only) reported as .61. Similarly as indicated above, the cohort sizes differ drastically. Similarly noted Applicant reports in some case, differing cutoff values.
For the reasons as indicated above, the specification fails to reasonably confirm that TIMP4 alone can be predictably used as a marker of renal status (can predict an increased disposition of AKI). The data do not even substantiate a clear trend or even clearly indicate whether higher or lower levels would be associated with the disease state in terms of renal status. 
The data in the specification, based on what is known in the art for establishing statistically significant results, would not be considered by the ordinary artisan to be significant, as the p-values are well beyond 0.05 and reported AUC data do not appear discriminatory. Similar concerns arise with the other relevant tables (i.e., the tables with data regarding TIMP4 measured in urine samples), e.g. Tables 2-4, 9 and 11, specifically with regard to patient populations and relevant statistical significance. 
Moreover, referring again to Table 1 (the data for TIMP4 under sCr or UO) the standard deviation provided (Stdev) for cohorts 1 and 2 are shown to be 1310 and 301, respectively, while the p-value (p(t-test)) was calculated to be 0.88 at 24 hours prior to AKI, and 1310 and 321 respectively, with p-value of .87 for 48 hours prior to AKI. These standard deviation values reported are much higher than the magnitude of observed difference in TIMP4 levels between the two cohorts, and therefore fails to establish that TIMP4 levels differ predictably and to a statistically significant degree among individuals with different levels of risk. This further supports the position that, based on the data provided, it is unclear what levels would be used to diagnose a subject as having an increased likelihood of future AKI within 48 hours of the time 
For these reasons, the specification does not reasonably enable one to evaluate renal status as claimed, i.e., use a given/measured result of TIMP4 in any body fluid sample, to diagnose a subject as having an increased likelihood of future AKI within 48 hours, because the data presented, which also notably only measure the marker in samples that are urine, do not support a statistically significant difference with regard to TIMP4 and increased likelihood of future AKI within 48 hours of obtaining the sample (particularly any stage of future AKI); and further the reported data fails to support that any difference is large enough to be of practical importance. Furthermore, given the conflicting trends in the data as discussed above, one skilled in the art would not know, based on the specification, whether a measured level above a predetermined threshold would be indicative of the increased likelihood of future AKI within 48 hours. As such, the data are unpredictable with regard to a subject’s renal status. Such conflicting data indicate that there would be substantial unpredictability in evaluating renal status based upon TIMP4 alone in urine samples (or further in any body fluid sample as presently claimed), given that subjects could have either higher or lower TIMP4 levels as compared with healthy subjects (referring to the data of Table 1, TIMP4, cohort 2 at 24 and 48 prior AKI respectively). The data do not substantiate the use of TIMP4 levels to evaluate renal status or diagnose increased likelihood of future AKI. No consistent trend between TIMP4 and renal status is apparent based on the data provided.
Despite this unpredictability, the specification also lacks direction or guidance as to how to use TIMP4 levels in any body fluid sample to diagnose increased likelihood of future AKI 
No reasonable detail is included to inform the ordinary artisan how exactly patients would be diagnosed as at increased likelihood of future AKI within 48 hours based on a given measured TIMP4 level; and as above, consulting the data in the specification does not remedy the lack of guidance since the data are ambiguous and contradictory, failing to support a consistent trend between TIMP4 levels and disease/ AKI.
Regarding the breadth of the claims, Applicant claims assaying TIMP4 in a urine sample in order to evaluate renal status, while the data do not demonstrate a definitive correlation between said assay measurement and the various stages of kidney injury in such a ways to provide statistically significant results. 
In summary, due to lack of sufficient guidance and objective evidence to predictably enable the use of the claimed invention; in light of the state of the prior art, which fails to recognize TIMP4 as a specific marker with respect to renal status (diagnostic for likelihood of future acute renal injury); the lack of working examples showing that the use of said biomarker alone is statistically significant for evaluating renal status as claimed; and the breadth of the claims, the specification fails to teach the skilled artisan how to make and use the claimed invention without undue experimentation. For all of these reasons, the original disclosure fails to satisfy the requirements for enablement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53, 63, 64 and 66-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “treating the subject for acute kidney injury” at step (c), following the step of “diagnosing the subject as having an increased likelihood of having acute kidney injury within 48 hours of the time the sample was obtained” (claim 53); and “treating the subject for acute kidney injury” following a step of “selecting the subject for treatment based on the subject’s having an assay result for a level of…(TIMP4) from a body fluid sample which diagnoses the subject as having an increased likelihood of having acute kidney injury within 48 hours of the time at which the body fluid sample was obtained” (claim 72). The step of “treating the subject for acute kidney injury” is indefinite because it is not readily clear from the recited language if the ‘treating’ step is performed as a result of the diagnosing step (the treating step, does not for example, recite something that suggested treating a subject diagnosed to be at increased risk for AKI within 48 hours by treating for acute kidney injury by one or more of those recited); or rather, if the treating step applies to a different “acute kidney injury” other than the diagnosed “increased likelihood of having acute kidney injury” within 48 hours of the time at which the sample was obtained. The claim language “treating the subject for acute kidney 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 53, 63, 64 and 66-72 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently published revised guidance on the application of § 101[1] (“2019 Guidance”). Under that guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:


(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See 2019 Guidance.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
The claim(s) recite(s) “performing an assay to detect…(TIMP4) in a body fluid sample…diagnosing the subject as having an increased likelihood of having acute kidney injury within 48 hours of the time the sample was obtained based on the assay result” and “wherein the assay results is above a predetermined threshold indicative of the increased likelihood”. 
The natural relationship to which the claims are directed (i.e. the relation between TIMP4 and increased likelihood of having future AKI within 48 hours of sample acquisition) is a law of nature. 
Similar concepts have been held by the courts to constitute law of nature/ natural phenomena, as in the identification of a correlation between the presence of in a bodily sample (such as blood or plasma) and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). In Mayo, the Supreme Court found that a claim was directed to a natural law, where the claim required administering a drug and determining the levels of a metabolite following administration, where the level of metabolite was indicative of a need to increase or decrease the dosage of the drug. See Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S. 66, 74 (2012). 

The claims also recite “the assay results is above a predetermined threshold indicative of the increased likelihood”, thereby further encompassing a comparison step (comparison of the measured level to a predetermined threshold (cutoff) to indicate diagnosis). Comparing to a threshold/cutoff value is also categorized as an abstract idea, namely mental processes/ concepts performed in the human mind (such as a doctor simply thinking about the measured level of TIMP4 in relation to a threshold value and making an evaluation, judgment, or opinion). The claims, under their broadest reasonable interpretation, cover performance of identifying increased likelihood of future AKI solely within the human mind, or by a human using pen and paper. Comparing information regarding a sample to a control or target data (in this case, comparing a measured level to a cutoff/threshold value) represents abstract ideas. 
Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels).
Step 2A, Prong 2
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following reasons:
The above discussed steps of  evaluating renal status by diagnosing increased likelihood of future AKI based on comparing measured TIMP4 level to a predetermined threshold are steps insufficient to integrate the judicial exceptions into practical applications thereof because they are themselves the judicial exceptions.
In addition to the above discussed steps, the claims recite (regarding the detection of TIMP4) “performing an assay” and “in a body fluid sample obtained from the subject to generate an assay result”. Such steps of providing a sample and measuring the level of TIMP4 are insufficient to integrate the judicial exception(s) because the purpose is merely to obtain data. This does not go beyond insignificant presolution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). See MPEP 2106.05(g). Furthermore, the steps as claimed of performing an assay to measure TIMP4 level are recited at an extremely high level of generality and are not limited to any particular testing technique/assay reagent, and are not tied, for example, to any particular machine or apparatus.
The independent claims (claims 53 and 72) further recite “treating the subject for acute kidney injury by one or more of initiating renal replacement therapy, withdrawing of compounds that are known to be damaging to the kidney, delaying procedures that are known to be damaging to the kidney, modifying diuretic administration, and monitoring kidney reperfusion.”
The recited “treating” step is insufficient to integrate the judicial exception because as recited, the claim recites plural treatments recited in the alternative, some of which amount to 
Similarly, delaying procedures that are known to be damaging to the kidney, further is insufficient to amount to a practical application because this also amounts to nothing. For example, it is not the case that this step takes the results of the correlation and modifies/changes a procedure that is already being performed on/administered to the patient. Rather delaying amounts to taking no action.
Further there is not necessarily any relationship between the judicial exception and the treatments (for example, performing a particular active treatment step for acute kidney injury as a result of determining a diagnosis of increased likelihood of having acute kidney injury within 48 hours of the time the sample was obtained). The way the claims are presently drafted, the “treating” step does not clearly require that the “acute kidney injury” treated is the same as the diagnosed increased likelihood of acute kidney injury within 48 hours of the sample being obtained. The broad claim language is open to the possibility that one evaluates one renal status, namely by diagnosing an increased likelihood of future AKI step b) and then treats a different acute kidney injury in step c). Accordingly, under the broadest reasonable interpretation of the claims, treating steps v) are not clearly practical applications of the judicial exception(s) and so fail to integrate the judicial exception(s). 
For all of these reasons, the judicial exceptions are not integrated into a practical application. 
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"

Even further, such general steps (performing an assay to detect the level of TIMP4) are considered to merely amount to insignificant extra-solution activity, of which the purpose is merely to obtain the data (i.e., insignificant data gathering steps). Performing an assay generally as claimed, is not for example, gathering the data in some unconventional manner, and as such fails to provide and “inventive concept”, such to add significantly more than the judicial exceptions themselves. 
Also, notably every application of the judicial exception would be required to include the determination of TIMP4 level. Limitations that are necessary for all practical applications of a judicial exception, such that everyone practicing the judicial exception would be required to perform those steps or every product embodying the judicial exception would be required to include those features, would not be sufficient to confer patent eligibility. In the present case, everyone practicing the judicial exceptions would need to determine TIMP4 level. 
When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that 
While the claims do further recites steps of “treating acute kidney injury”, this step is not clearly integrated into practical application of the judicial exception, as discussed previously above. For example, broadest reasonable interpretation encompasses taking no action. Also as indicated above, when interpreted broadly the treating step is not clearly performed as a result of, or in application of, the judicial exception.
Appending a generic, routine, and obvious post-solution treatment step does not provide a sufficient inventive concept to satisfy § 101. As was the case in Mayo and Ariosa, the method claims at issue here amount to "nothing significantly more than an instruction to doctors to apply the applicable laws when treating their patients" using "conventional steps, specified at a high level of generality." Mayo, 132 S. Ct. at 1298, 1300; Ariosa, 788 F.3d at 1377-78.
The additional elements, alone or in combination, do not go beyond well-understood, routine and conventional activity for the reasons as indicated above. The ordered combination adds nothing additional to the elements as considered individually above. Similarly, the limitations of the dependents claims fail to further integrate the juridical exceptions into practical applications thereof or add a step or element which amounts to significantly more (see for example, claim 63 merely limits the level to a concentration measurement; 64 further specifies the increased likelihood of having AKI within 48 hours to increased likelihood in the future, however, this is already suggested at the independent claim, as the claim recites likelihood of having within 48 hours, thereby suggesting future; claims 66-70 further describe the judicial 
Regarding claim 71, it is also the case that limitations such as “wherein the subject does not have acute kidney injury at the time at which the sample is obtained” fail to add significantly more to the judicial exception. In particular, limitations pertaining to the subject population do not constitute a technical advancement or improvement, and further it is not the case that the active assay steps would be performed differently (determining the level) depending on the limitations pertaining to the subject themselves (whether or not they had AKI at the time of sampling).
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

For the reasons as indicated previously above under Priority, Claims 68-70 have an effective filing date of 1/18/2019. As a result, earlier filed WO2011/035097 (same inventors) applies as art under 35 U.S.C. 102. In the interest of compact prosecution, the following rejection is made even though claims 68-70 are also rejected previously above under 35 U.S.C. 112(a), regarding enablement. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 68-70 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Anderberg et al., WO2011/035097A1.
Anderberg et al. similarly teach a method for evaluating renal status in a subject the method comprising a) performing an assay to detect TIMP4 in a body fluid (such as urine, as in claim 69), thereby generating an assay result as claimed, b) diagnosing a subject based on the level of TIMP4 above a threshold as having increased likelihood of acute kidney injury (future injury) within 48 hours of when the sample was obtained, and c) treating the subject for acute kidney injury as claimed (see paras [0014], [0066], [0087], [0088], [0108]).
In particular regarding claims 68 and 69, see Anderberg at paras [0029], [0036], [0037] and claims 17-28, Anderberg teach the increased likelihood is of having RIFLE stage I or F, or just F, within 48 hours.
Regarding claim 70, see also Anderberg teach obtaining a body fluid sample that is a urine sample from a subject in RILFE stage 0 (see for example that data at the tables and para [0129]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites method for evaluating renal status in a subject the method comprising a) performing an assay to detect TIMP4 (see TIMP2 and one other marker selected from the list including TIMP4) in a body fluid (such as urine, as in claim 69), thereby generating an assay result as claimed, b) diagnosing a subject based on the level of TIMP4 above a threshold as having increased likelihood of acute kidney injury (future injury, i.e., begins 7 days after sample collection) within 48 hours of when the sample was obtained, and c) treating the subject for acute kidney injury as claimed (see copending claim 112-118, 125).
Regarding claim 63, see copending claim 112 (detecting the level).
Regarding claims 64, 66, 67, see as cited, claim 112, increased risk of future (7 days following sample) AKI.
Regarding claims 68 and 69, see copending claims 115 and 116.
 Regarding claims 70 and 71, see the copending application teaches collecting prior to RIFLE stage progression (i.e., at stage 0-does not have AKI, see copending claims as cited, RIFLE stage 7 days after sample is obtained).
Regarding claim 72, see the copending application at claims 124 and 130.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019)